I should like 
at the outset to welcome the fact that Nicaragua, 
represented by Mr. Miguel d’Escoto Brockmann, is 
presiding over the General Assembly at its sixty-third 
session. Cameroon wishes him every success in 
carrying out his mission and assures him of its full 
cooperation. I wish also to pay a well-deserved tribute 
to Ambassador Kerim for the skill with which he led 
the work of the Assembly at its sixty-second session. 
Finally, I congratulate His Excellency Secretary-
General Ban Ki-moon, and reiterate our appreciation 
and support for his remarkable efforts in discharging 
his lofty mission. 
 By proposing the impact of the global food crisis 
on poverty and hunger in the world and the need to 
democratize the United Nations as main themes of the 
general debate at the sixty-third session, the President 
focused our deliberations on core problems currently 
faced by the international community. I support this 
proposal all the more because Cameroon, like other 
countries throughout the world, has recently 
experienced social upheaval caused by the increasingly 
high cost of living. 
 As a result, we decided on and implemented a 
series of corrective measures, ranging from a reduction 
of taxes and customs duties on certain basic 
commodities to an increase in the salaries of State 
employees and measures to stabilize fuel prices. Those 
measures were lauded by the International Monetary 
Fund and undoubtedly had very positive effects. They 
did not, however, totally eliminate a problem of global 
proportions and one which requires global responses. 
The food crisis, which is one manifestation, has taken 
on alarming proportions throughout the world. All 
economies, irrespective of size, but particularly those 
of poor countries, are seriously affected. The most 
vulnerable populations are forced to forego health care 
and education just to feed themselves. 
 If appropriate responses are not found rapidly, 
there will be reason to fear dramatic repercussions on 
international trade, economic growth, social progress, 
political stability and, hence, global security. There is 
therefore an urgent necessity to act rapidly and 
collectively. We believe an appropriate response to the 
situation lies in ensuring coordination at the highest 
level. That is why I welcome the fact that the 
Secretary-General took the initiative to establish the 
High-Level Task Force on the Global Food Security 
Crisis, whose aim is to promote a coherent and unified 
  
 
08-51851 14 
 
response to the crisis. Cameroon shares the vision 
contained in the Comprehensive Framework for Action 
prepared by the Task Force. 
 We are of the view that a lasting solution to the 
crisis requires short- and medium-term actions, 
including increased food aid and investment in 
agriculture, the promotion of social welfare initiatives, 
reduction of agricultural subsidies in developed 
countries and restrictions on food exports from 
countries of the South. It is obvious that such solutions 
cannot be implemented without the participation of all 
and without the establishment of global food and 
agriculture partnerships involving all stakeholders, 
namely Governments, the private sector, civil society, 
donors and international institutions. 
 At a time when the midterm assessment of the 
achievement of the Millennium Development Goals is 
under way, the global food crisis appears as one of the 
major challenges the international community will 
have to face. In that regard, Cameroon wishes to join 
its voice to that of the Secretary-General in appealing 
for financing of the measures recommended by the 
Task Force. But, however acute the food crisis may be, 
it is far from being the only snag in the implementation 
of the Millennium Development Goals.  
 Concerning Africa in particular, there are many 
other challenges, such as persistent poverty, peace and 
security issues and the effects of climate change. 
Concerning poverty alleviation, our continent placed 
much hope in globalization which it supported in good 
faith, despite legitimate fears concerning the 
globalization of trade. It should be acknowledged that, 
on the whole, these hopes were dashed.  
 Beyond the global food crisis, it is obvious that 
Africa has felt the negative effects of the international 
financial crisis and the exponential oil price hikes: 
phenomena well beyond its control. In addition, it 
helplessly watched the erosion of official development 
assistance and the failure of the Doha Round 
negotiations, where its interests were relegated to the 
background. This role of powerless onlooker can only 
lead to deep frustration and cast doubts on the chances 
of achieving the Millennium Development Goals 
within the set time frames. 
 Nevertheless, Africa wants to believe that the 
international community will not give up assisting it to 
emerge from poverty and underdevelopment. For that 
reason, we fully appreciate the initiative of the 
United Nations to organize high-level meetings 
devoted to the development of our continent, on the 
sidelines of this session. On the economic front, 
Africa’s immense potential remains largely untapped, 
and, although many African countries have been 
recording good economic performance, the continent 
remains the poorest on the planet. Hence the need for 
increased solidarity of the international community. 
 The growing impact of climate change, especially 
in Africa, is particularly disturbing; more than 
elsewhere, it affects areas on which the fate of future 
generations depends. There is thus an urgent need for 
joint action by the international community. 
 Such solidarity should also prevail when 
addressing the issue of migrants. The tragedies they 
experience are, to put it bluntly, inhuman. The 
atrocities and acts of discrimination they endure on a 
daily basis are intolerable. There is urgent need to 
jointly seek solutions to manage this exodus which 
drains Africa of the human resources it greatly needs. 
There is no gainsaying that the economic development 
of the continent is the one and only solution to that 
painful problem. 
 As regards peace and security, perhaps more than 
in any other area, Africa needs the active solidarity of 
the international community. There is reason to be 
satisfied with the progress made in several countries 
that were hitherto plagued by deadly confrontations, 
though it should be acknowledged that many hotbeds 
of tension and conflict still exist on the continent.  
 Here, the peace agreements signed after lengthy 
negotiations are yet to enter fully into force. There, 
force is used to jeopardize democratic achievements. 
Continuing confrontations in Somalia, the chronic 
instability along the borders of Chad, the Central 
African Republic and the Sudan, the daily tragedy 
faced by the population of Darfur and the recurrent 
eruption of violence in the east of the Democratic 
Republic of the Congo and in Burundi are all cause for 
serious concern. 
 Unfortunately, nor is our continent spared the 
threat of terrorism, which now has a global dimension. 
I am convinced that only global and resolute action 
will help address that issue. Cameroon will contribute 
its support as necessary. 
 The international community, and in particular 
the United Nations, are making commendable efforts to 
 
 
15 08-51851 
 
promote peace in Africa. That is why the Organization 
must receive from all its Members the resources that it 
needs to ensure the effectiveness of its action. To that 
end, it should constantly express the common will and 
continue to be the crucible of the democratization of 
international relations. 
 The historic achievement recorded in the 
settlement of the dispute over the Bakassi peninsula is 
one of the best examples of the remarkable results that 
can be generated by an authentic desire for peace 
shared by the parties, with the judicious support of the 
international community. 
 The ceremony in Calabar on 14 August 2008, 
which marked the withdrawal of the Nigerian 
administration and police force from Bakassi and the 
transfer of authority to Cameroon, was undoubtedly the 
result of the commitment to peace shown by the 
leaders and peoples of both countries. In that regard, I 
wish to express my profound gratitude to friendly 
countries for the support they have continued to give to 
the implementation of the ruling of the International 
Court of Justice and to the Greentree Agreement. I 
wish to thank in particular the States witness to the 
Agreement, namely, the United States of America, 
France, the Federal Republic of Germany and the 
United Kingdom. 
 The United Nations also played a decisive role in 
the settlement of that matter. The tireless efforts of 
Secretaries-General Kofi Annan and Ban Ki-moon and 
their representatives within the Mixed Commission 
deserve our gratitude. 
 Thus dawned a new era in relations between 
Cameroon and Nigeria, geared towards the quest for 
progress and development to which our two peoples 
aspire. It goes without saying that the two countries 
must henceforth do everything possible to consolidate 
the settlement and seize the opportunities offered to 
them to develop their relations in all areas. In that 
regard, I wish to reaffirm that Cameroon will respect 
all its commitments. 
 The delay in the attainment of the Millennium 
Development Goals must spur us to redouble our 
efforts to carry out vigorous, joint and mutually 
supportive actions in fighting against poverty and for 
development. 
 The Government of Cameroon is resolutely 
committed to that end. I wish to pay homage to our 
population for the sacrifices they have made in that 
respect, as well as to our bilateral and multilateral 
partners for the multifaceted assistance they are 
providing to us. That assistance is invaluable to us, 
particularly in our efforts to promote better 
management of public resources. Within that 
framework we have launched a fierce fight against 
dishonest managers, which we intend to pursue 
ruthlessly. 
 Guided by a concern to improve the well-being of 
our people, we reaffirm from this rostrum our 
determination relentlessly to pursue our efforts to 
achieve the Millennium Development Goals. To 
perform that task successfully, we know that we can 
count on the understanding and support of the United 
Nations. 